Chief Justice RABNER,
concurring in part and dissenting in part.
I agree with the concurring opinion’s conclusion that the evidence in this case did not warrant a voluntary intoxication charge. See ante at 493, 513-15, 16 A.3d at 365, 379-80. I therefore concur with the analysis of that issue.
I disagree with the conclusion that that error was harmful. See id. at 514-15, 16 A.3d at 380. The harmless error standard “requires that there be ‘some degree of possibility that [the error] led to an unjust result. The possibility must be real, one sufficient to raise a reasonable doubt as to whether [it] led the jury to a verdict it otherwise might not have reached.’ ” State v. R.B., 183 N.J. 308, 330, 873 A.2d 511 (2005) (alterations in original) (quoting State v. Bankston, 63 N.J. 263, 273, 307 A.2d 65 (1973) (citation omitted)). That determination must be made in the context of the entire record. See State v. Marshall, 123 N.J. 1, 200, 586 A.2d 85 (1991).
Judge Espinosa’s dissent in the Appellate Division ably illustrated why the charge did not prejudice defendant. See State v. R.T., 441 N.J. Super. 35, 63-68, 983 A.2d 1177 (App.Div.2009) (Espinosa, J., dissenting). In summary, she explained that
[(Defendant was convicted of the offenses in the indictment. Therefore, he did not suffer the only prejudice ever identified by his counsel—conviction of a lesser offense. The evidence of defendant’s guilt included his own statement to the police and the testimony of the victim regarding the assaults. If accepted by the jury, this evidence was more than adequate to support the verdict. Neither the defense *516nor the majority has explained how the omission of an instruction on intoxication would have produced a different result.
[Id. at 68, 983 A.2d 1177.]
The jury charge on voluntary intoxication did not make defendant’s convictions for first-degree aggravated sexual assault and second-degree endangering the welfare of a minor more likely. I do not believe that the instruction tilted the balance against defendant in a way that reasonably contributed to the verdict. Any oblique inference gleaned from the intoxication instruction would have had, at most, a negligible effect on the jury, in the face of defendant’s pretrial statements, his strong denials at trial, and the State’s contrary proofs, all of which the jury had to assess directly.
In my judgment, in the context of the entire record, the addition of the charge did not lead “the jury to a verdict it otherwise might not have reached.” State v. R.B., supra, 183 N.J. at 330, 873 A.2d 511 (internal citation omitted). Nor did it lead to an unjust result. Ibid. As a result, I believe that the error was harmless and therefore respectfully do not agree with the concurring opinion on that point.